Citation Nr: 1732854	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-46 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for uveitis of both eyes as secondary to sarcoidosis.

4.  Entitlement to service connection for vision loss in the left eye due to uveitic glaucoma.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to September 1987.  Service records show the Veteran has service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is presently with the RO in Baltimore, Maryland.

The issues of service connection for sarcoidosis, service connection for a body rash, service connection for a low back disorder, and the evaluation of a stricture of the urethra were appealed through a notice of disagreement dated in December 2009.  An October 2014 rating decision granted service connection for sarcoidosis with pulmonary involvement.  This action constitutes a total grant of the benefit sought on appeal for this issue.  As to the remaining issues, in his December 2014 VA Form 9 substantive appeal, the Veteran stated he was only appealing the issues of service connection for visual acuity and service connection for a left hip disorder.  Thus, the remaining issues are no longer on appeal.

The Board notes that the Veteran originally filed a service connection claim for decreased visual acuity.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons and as explained further below, the Board has re-characterized the issue on appeal and bifurcated it as reflected on the title page.

A July 1988 rating decision denied service connection for a left hip disability.  The November 2008 rating decision did not reopen the claim.  The Board must initially decide whether evidence to reopen the claim has been received before adjudicating the case on the merits.  Accordingly, the issue of reopening is reflected on the title page.
The Veteran submitted additional evidence with his substantive appeal in December 2014.  He did not request in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1988 rating decision, the RO denied the claim of service connection for a left hip disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

2.  Evidence received since the July 1988 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  Bilateral uveitis is caused by service-connected sarcoidosis.

4.  Left eye glaucoma is caused by uveitis.


CONCLUSIONS OF LAW

1. The July 1988 rating decision that denied service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

2. Evidence received since the July 1988 decision is new and material and the claim of service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Bilateral uveitis is proximately due to or the result of service connected sarcoidosis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  Left eye glaucoma is proximately due to or the result of service connected uveitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a July 1988 rating decision, the RO denied service connection for a left hip disorder because no disability was found on the May 1988 VA examination.  Since the July 1988 rating decision, medical records have been associated with the claims folder showing the Veteran has had osteoarthritis of the left hip for which he underwent a left hip replacement.  See e.g. September 2009 National Naval Medical Center (NNMC) record.  This evidence tends to cure an evidentiary defect in the previous rating decision, namely, the lack of a current disability.  Therefore, it is new and material and reopening of the claim of service connection for a hip disorder is warranted.

Service connection for Eye Disorders

Service connection may also be established on a secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Numerous records show that the Veteran has chronic uveitis of the eyes.  Several medical records, including the October 2014 VA examination, report the uveitis to be related to sarcoidosis, for which the Veteran is service connected.  See December 2014 correspondence from Walter Reed National Military Medical Center (Walter Reed) treating physician; June 2008 NNMC record.  The Board finds this evidence highly probative, and it is not contradicted.  Accordingly, service connection for uveitis of both eyes as secondary to the service-connected sarcoidosis is warranted.

Additionally, both the October 2014 VA examination and the December 2014 correspondence from the Walter Reed physician report that the Veteran has developed glaucoma in the left eye as a result of the uveitis.  Most persuasively, the October 2014 VA examiner reported a diagnosis of "uveitic glaucoma" and stated that "[v]ision loss left eye is from uveitic glaucoma."  This evidence is sufficient to find that it is likely that uveitis (now service connected) caused the left eye glaucoma.

Although the Veteran also has cataracts, the examiner found that cataracts did not cause the decrease in visual acuity.  There is no evidence linking cataracts to sarcoidosis or uveitis.


ORDER

The petition to reopen the claim of service connection for a left hip disorder is granted.

Service connection for uveitis as secondary to sarcoidosis is granted.

Service connection for glaucoma of the left eye as secondary to uveitis is granted.


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination with respect to his left hip osteoarthritis and total hip replacement.  The Veteran notes that he complained about hip pain during his separation physical.  In a December 2009 statement, the Veteran claims that he undertook pain management over the years until it was no longer feasible.  He asserts that his hip disorder was created by jumping in and out of foxholes and bunkers while ducking mortar fire, rocket explosions, and small arms and machine gun fire during his tour of duty in Vietnam.

There has been no VA medical opinion as to whether the current disability was caused by the military duties described by the Veteran.  The Board finds that the Veteran's statements meet the low threshold under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to trigger the requirement of a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to whether it is at least as likely as not that the Veteran's osteoarthritis and total replacement of the left hip are caused by or related to the Veteran's service, to include jumping in and out of foxholes and bunkers while ducking mortar fire, rocket explosions, and small arms and machine gun fire during his tour of duty in Vietnam.

The examiner must provide pertinent findings, along with a rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


